Case 1:18-cv-00931-BPG Document 88 Filed 08/03/20 Page 1 of 2

IN THE UNTIED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

(Northern Division)
JOHN BECKER, et al. *
Plaintiffs *
v. * Civil Action No. 1:18-cv-0093 1-ELH
RALPH WARREN, ef ail. .
Defendants *
* * * * * * * BS * * * * * *

WITHDRAWAL OF APPEARANCE
Madam Clerk:
Please withdraw the appearance of the undersigned as counsel for Defendants Ralph L.
Warren and Operating Expense Consulting, LLC (collectively referred to as the “OPEX

Defendants”). Said Defendants are currently represented by Martin H. Schreiber.
\ ft /

Kin r_e<J C Li 4 (x “ke
James E. Carbine
Bar No. 391
Suite 356
711 W. 40" Street
Baltimore, Maryland 21211
410-292-1166
FAX 410-624-5736
jcarbine@trialaw.com
Former Attorney for OPEX Defendants
Case 1:18-cv-00931-BPG Document 88 Filed 08/03/20 Page 2 of 2

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on August 3, 2020, that a copy of the foregoing Entry of
Appearance was served electronically via the ECF system upon John F. Dougherty, Suite 2600, One
South Street, Baltimore, Maryland 21202, attorney for Plaintiff; and Martin H. Schreiber, 3600
Clipper Mill Road, Baltimore, Maryland 21211, attorney for Defendants.

jt

Yates C44 Li arc
James E. Carbine

 

IT IS SO ORDERED, this day of August, 2020.

 

United States Magistrate Judge
